Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-20 have been cancelled; Claim 1 has been amended; claims 30-34 have been added as new claim; Claims 1-9 and 21-34 remain for examination, wherein claim 1 is an independent claim.

Allowance Subject matter
Claims 22-24 are allowed.  
Claim 22 has been rewritten as an independent claim including allowable subject matter (refer to previous office action dated 11/01/2021). It is noted that the recorded prior art(s) does not specify the claimed alloy composition for the thermal spaying process as claimed in the instant claim. Since Claims 23-24 depend on claim 22, they are also allowed.
Notes: These claims are still rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 6-16 of copending application No. 15/892451 (updated as US 10,577,685 B2), which can be overcome by proper  “Terminal disclaim”.

Previous Rejections/Objections
Previous rejection of Claims 1-5, 8-9, 21, and 25-29 under 35 U.S.C. 103(a) as being unpatentable over Branagan (US-PG-pub 2004/0140021 A1, listed in IDS filed on 
Previous rejection of Claims 6-7 under 35 U.S.C. 103(a) as being unpatentable over PG’021 in view of PG’354 and PG’359, as applied to the instant independent claim 1, and further in view of Thornton (US-PG-pub 2012/0292043 A1, thereafter PG’043) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/1/2022.  
In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is added as following:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-9, 21, and 25-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scott et al (NPL: Wear resistant coating for downhole tubulars and tools, Corrosion 2010, San Antonio, Texas, 03-2010, thereafter NPL-1) in view of Zurecki et al (US-PG-pub 2008/0087359 A1, thereafter PG’359).
oC in order to ensure that metallurgical changes to the base material will not occur (Application of NPL-1), which reads on the temperature control as recited in the instant claims 1 and 30. NPL-1 does not specify controlling at least one of sweep distance, sweep time, sweep rate, or depositing rate (cl.1); or controlling at least one of sweep distance, sweep time, sweep rate, or a combination thereof (cl.29 and 32). PG’359 teaches a manufacturing process for applying various coatings such as metallic, alloy, ceramic and composite to a variety of substrates to form component 
Regarding claim 2-3, PG’359 provides exemplary materials for steel component without adding Cr interdentally (par.[0058] and [0107] of PG’359), which reads on the claimed limitations in the instant claims. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the thermal spraying process with steel component as demonstrated by PG’359 in the process of NPL-1 in order to provide improvement for obtaining temperature uniformity over the work-piece surface (Abstract and claims of PG’359).
Regarding claim 4, NPL-1 specify applying Twin wire Arc Spray (TWAS) thermal spraying process (Application of NPL-1). PG’359 also teaches thermal spaying process (Fig.1 and 4-6 of PG’359) and PG’359 provides examples to set the deviation of temperature and control the process parameters including the distance between the gun nozzle and the component surface (Example 3); related rotating rate between the gun nozzle and the component surface (Example 4); and deposition rate (Example 1), which reads on all of the essential step of spraying deposition as recited in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the thermal spraying process as 
Regarding claims 5 and 9, since NPL-1 in view of PG’359 teaches applying the same thermal spraying technique for coating the same Fe based alloy composition on the same downhole component as recited in the instant invention, the claimed temperature raising (cl.5) and no heat-affect zone (cl.9) would be highly expected for the process of NPL-1 in view of PG’359. MPEP 2112 01 and 2145 II. Actually, NPL-1 specify that the application temperature (121oC) is low enough to ensure that metallurgical changes to the base material will not occur (Application of NPL-1).
Regarding claim 8, NPL-1 specify applying spray coating on a tubular substrate (Title and abstract of NPL-1).
Regarding claim 21, Since NPL-1 in view of PG’359 teaches the same thermal spraying process for the same Fe-based alloy, the claimed hardness and wearing properties would be highly expected for the material of NPL-1 in view of PG’359. MPEP 2112 01 and 2145 I. actually, NPL-1 specify the wear resistant features of the coating (abstract and application of NPL-1).

Regarding claim 27, PG’359 specify controlling the temperature of a work-piece surface wherein at least one condition selected from the group of: thermal treatment rate, relative motion between the surface and said thermal treatment rate, coolant flow rate onto said surface, heating flow rate onto said surface and the relative speed between the heating means or the cooling means and the surface is controllable (abstract and claims of PG’359), which reads on feed rate control as recited in the instant claim.
Regarding claim 31, NPL-1 specify the application temperature typically does not exceed 250F (121C), which is low enough to ensure that metallurgical changes to the base material will not occur. (Application of NPL-1).

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL-1 in view of PG’359, as applied to the instant independent claim 1, and further in view of Thornton (US-PG-pub 2012/0292043 A1, thereafter PG’043).
Regarding claims 6-7, NPL-1 in view of PG’359 does not specify the downhole component includes a stop collar (cl.6) or downhole tool extending outwards from the tubular (cl.7). PG’043 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-9 and 21-34 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 6-16 of copending application No. 15/892451 (updated as US 10,577,685 B2).  
Regarding claims 1-9 and 21-34, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 6-16 of copending application No. 15/892451 (updated as US 10,577,685 B2) teaches all of the essential manufacturing steps of thermal spraying a layer composition onto a substrate with iron based alloy without Cr. Claim 7 provides the same alloy composition as claimed in the instant claims 22-24. Thus, no patentable distinction was found in the instant claims compared with claims 6-16 of copending application No. 15/892451 (updated as US 10,577,685 B2).

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-9 and 21-34 have been considered but they are moot in view of the new ground rejection as stated above. 

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-9 and 21-34 have been considered but they are moot on the new ground rejection as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734